UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

MICHAEL E. LANE,
Defendant-Appellant,

and

EXCHANGE BANK OF KINGSTREE;
BARCLAYS AMERICAN LEASING; TRI
COUNTY TRACTOR; CAROLINA
                                                               No. 98-2598
EASTERN-DUKE, INCORPORATED;
NATIONAL BANK OF SOUTH CAROLINA;
SOUTHERN FARM BUREAU INSURANCE
COMPANY; BANK OF GREELEYVILLE;
ROYSTER-CLARK, INCORPORATED; JOHN
DEERE COMPANY,
Defendants,

v.

CAROL G. LANE,
Third Party Defendant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
C. Weston Houck, Chief District Judge.
(CA-95-2602-4-2)

Submitted: July 20, 1999

Decided: September 20, 1999

Before WIDENER, NIEMEYER, and KING, Circuit Judges.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

C. Craig Young, WILLCOX, BUYCK & WILLIAMS, P.A., Flor-
ence, South Carolina, for Appellant. J. Rene Josey, United States
Attorney, LaVerne H. Manning, UNITED STATES ATTORNEY'S
OFFICE, Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael E. Lane appeals from the district court's orders denying
his motion to compel settlement, denying his motion to file an
amended answer, granting summary judgment in favor of the United
States, and denying his motion for reconsideration. Finding no abuse
of discretion by the district court, we affirm these orders.

In 1994, the Farm Service Agency ("FSA") notified Lane that his
loans were in default and had been accelerated. Thereafter, Lane
made several settlement proposals, which were rejected. FSA filed its
foreclosure action in August 1995. In October 1996, Lane moved the
court to compel settlement, asserting that he had engaged in settle-
ment negotiations with the Loan Resolution Task Force and had been
informed that the lowest settlement offer the United States would con-
sider was $305,000. Lane then sought financing to settle the account
with FSA. He contends that the United States subsequently withdrew
its offer. The district court found that no agreement had been reached
between the parties and denied the motion to compel settlement.

Lane then moved for leave to file an amended answer to assert a
counterclaim and several defenses based on the alleged settlement

                    2
contract between the United States and Lane. Finding that amendment
would prejudice the United States and would be futile, the district
court denied the motion for leave to file an amended answer.

The United States then moved for summary judgment. Finding no
genuine issue of material fact, the district court granted summary
judgment for the United States. After the court denied Lane's motion
for reconsideration finding that it was an attempt to relitigate issues
already determined by the court, Lane noted his appeal.

Lane failed to present evidence that an agreement had been reached
by the parties. At best, he has shown that the United States expressed
a willingness to consider an offer at a specified amount, and, after
Lane submitted an offer in that amount, the United States rejected the
offer. Finding no offer and unequivocal acceptance of the offer, see
Gaskins v. Blue Cross-Blue Shield, 245 S.E.2d 598, 600 (S.C. 1978);
Sossamon v. Littlejohn, 129 S.E.2d 124, 127 (S.C. 1963), the district
court properly denied Lane's motion to compel settlement.

Because his proposed amended answer asserted a counterclaim and
defenses based on his erroneous contention that a settlement agree-
ment had been reached and other defenses which were not sufficiently
alleged, the district court did not abuse its discretion in denying
Lane's motion for leave to amend his answer. See Foman v. Davis,
371 U.S. 178, 182 (1962); see also Ward Elecs. Serv. Inc. v. First
Commercial Bank, 819 F.2d 496, 497 (4th Cir. 1987) (leave to amend
may be denied based on "prejudice, bad faith, futility, or dilatoriness
associated with the motion.").

Because Lane had his opportunity to be heard by presentation of
motions, memoranda, and affidavits, he has failed to show that the
district court abused its discretion in deciding the motions without
holding hearings. See Cray Communications, Inc. v. Novatel Com-
puter Sys. Inc., 33 F.3d 390, 396 (4th Cir. 1994) (no requirement that
hearing be held prior to entry of summary judgment), cert. denied,
513 U.S. 1191 (1995); see also D.S.C. Local R. 7.08 ("Unless [ ]
ordered [in the discretion of the court], motions shall be determined
without a hearing.").

Lastly, we find no abuse of discretion in the district court's denial
of Lane's Fed. R. Civ. P. 59(e) motion. Lane rested his Rule 59(e)

                     3
motion on the ground that reconsideration of the issue was necessary
to prevent manifest injustice from occurring due to errors of his for-
mer counsel. However, negligence by counsel is an insufficient basis
to overturn a judgment. See Kagan v. Caterpillar Tractor Co., 795
F.2d 601, 611-12 (7th Cir. 1986) (decided under Fed. R. Civ. P.
60(b)); Reinsurance Co. of America, Inc. v. Administratia Asigu-
rarilor de Stat, 902 F.2d 1275, 1278 (7th Cir. 1990) (negligence by
counsel does not warrant Rule 60(b) relief). Also, a Rule 59(e) motion
is not proper merely to relitigate matters already determined. See
Pacific Ins. Co. v. American Nat'l Fire Ins. Co., 148 F.3d 396, 403
(4th Cir. 1998), cert. denied, ___ U.S. ___, 67 U.S.L.W. 3337 (U.S.
Jan. 19, 1999) (No. 98-742). Because Lane sought in his Rule 59(e)
motion to reargue his position on the motion to compel settlement,
motion to amend answer, and motion for summary judgment, the dis-
trict court did not abuse its discretion in denying the motion for recon-
sideration. See id.

In conclusion, we grant the United States' motion to supplement
the record with letters evidencing the parties' settlement discussions.
We grant the motion to file a supplemental appendix and treat the let-
ters attached to the motion as a supplemental appendix. We also
affirm the district court's orders denying Lane's motion to compel
settlement, denying his motion for leave to file an amended answer,
granting summary judgment for the United States, and denying
Lane's motion for reconsideration. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4